Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”), dated as of September 4,
2019, is by and among by PHI Group, Inc. (including any of its successors by
merger, acquisition, reorganization, conversion or otherwise, the “Company”),
and the Persons set forth on Schedule I hereto. Unless otherwise indicated,
capitalized terms used herein shall have the meanings ascribed to such terms in
Article 6.

WITNESSETH:

WHEREAS, the Company issued New Common Stock and New Warrants to the Holders (as
defined herein) pursuant to the Plan (as defined below), upon the terms set
forth in the Debtors’ Third Amended Joint Plan of Reorganization Under Chapter
11 of the Bankruptcy Code (as amended from time to time, the “Plan”), as
confirmed by the United States Bankruptcy Court for the Northern District of
Texas (the “Bankruptcy Court”);

WHEREAS, this Agreement was contemplated by the Plan and approved by the
Bankruptcy Court; and

WHEREAS, the Company and the other parties hereto desire to provide for, among
other things, the grant of registration rights with respect to the Registrable
Securities (as defined herein) and the Company is otherwise required to provide
to the Holders certain arrangements with respect to registration of Registrable
Securities under the Securities Act.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
subject to the satisfaction or waiver of the conditions hereof, the parties
hereto agree as follows:

ARTICLE 1

DEMAND REGISTRATIONS.

Section 1.1    Right to Demand. At any time and from time to time following the
consummation of a Qualified IPO, a Holder or a group of Holders holding,
together with their Affiliates, at least fifteen percent (15%) of the then
outstanding Registrable Securities (a “Demand Group”, and each member of such
group a “Demanding Holder”) shall have the right, by delivering a written notice
to the Company (a “Demand Notice”), to require the Company to register under and
in accordance with the provisions of the Securities Act the number of
Registrable Securities owned by the Demanding Holders and requested by such
Demand Notice to be so registered (a “Demand Registration”); provided, however,
that the Holders in the aggregate shall not be entitled to deliver to the
Company more than (i) one (1) Demand Notice in any 6-month period or (ii) twelve
(12) Demand Notices over the term of this Agreement. A Demand Notice shall also
specify the expected method or methods of disposition of the



--------------------------------------------------------------------------------

applicable Registrable Securities, provided, however, that the Company shall not
be required to cause the offering with respect to a Demand Registration to be a
marketed or underwritten offering unless the Demand Group holds at least ten
percent (10%) of the outstanding Registrable Securities on the date that the
Demand Notice with respect to such Demand Registration is delivered to the
Company pursuant to this Section 1.1 of this Agreement

Section 1.2    Demand Registration Expenses. The Registration Expenses of each
Demanding Holder will be paid by the Company in all Demand Registrations,
whether or not any such registration or the prospectus related thereto becomes
effective or final.

Section 1.3    Demand Registration Priority. If any of the Registrable
Securities registered pursuant to a Demand Registration are to be sold in a firm
commitment underwritten offering, and the managing underwriter(s) of such
underwritten offering advises the Company and the Demand Group in writing that
it is their good faith opinion that the total number or dollar amount of
Registrable Securities proposed to be sold in such offering, together with any
Other Securities proposed to be included by holders thereof which are entitled
to include securities in such registration statement, exceeds the total number
or dollar amount of such securities that can be sold without having an adverse
effect on the price, timing or distribution of the Registrable Securities to be
so included together with all such Other Securities, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities and such Other Securities that in the opinion
of such managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities and Other Securities shall
be allocated for inclusion as follows:

(a)    first, the Registrable Securities for which inclusion in such
underwritten offering was requested by the Demanding Holder(s) and the
Registrable Securities held by Holders requested to be included in such
registration pursuant to Article 2 of this Agreement, pro rata among the
Demanding Holders and such Holders on the basis of the number of shares owned by
each such Demanding Holder and each such Holder and requested to be included in
such offering; and

(b)    second, among any holders of Other Securities, pro rata, based on the
number of Other Securities owned by each such holder of Other Securities and
requested to be included in such offering.

Section 1.4    Demand Withdrawal. The Demand Group shall have the right to
notify the Company that it has determined that the Registration Statement
relating to a Demand Registration be abandoned or withdrawn, in which event the
Company shall promptly abandon or withdraw such Registration Statement and such
withdrawn registration shall not count against the limit of Demand
Registrations.

Section 1.5    Multiple Offerings. Notwithstanding anything contained herein to
the contrary, with the prior written consent of the Demand Group, the Company
shall be entitled to coordinate any offerings under this Article I of this
Agreement with any offerings to be effected pursuant to similar agreements with
the holders of Other Securities, including, if practicable, by filing one
(1) Registration Statement for all Registrable Securities and Other Securities.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

PIGGYBACK REGISTRATIONS.

Section 2.1    Right to Piggyback. If the Company proposes to file a
Registration Statement under the Securities Act with respect to any of its
Equity (whether in a primary offering of such Equity or a secondary offering of
such Equity pursuant to the exercise of a right to Demand Registration in
accordance with Article 1 of this Agreement or otherwise) (other than in
connection with registration on Form S-8, Form S-4 or any successor or similar
form) and the registration form to be used may be used for the registration of
Registrable Securities (a “Piggyback Registration”), then the Company will give
prompt written notice (but in no event less than twenty (20) days prior to the
proposed date of filing such Registration Statement) to all Holders of
Registrable Securities of its intention to effect such a registration and,
subject to Sections 2.3, 2.4, 4.1 and 4.2 of this Agreement, if the Company
receives, within ten (10) days after the delivery of the Company’s notice,
written requests from the applicable Holders for inclusion therein of any
Registrable Securities then outstanding, the Company will include in such
registration all Registrable Securities, in each case with respect to which the
Company has received such requests. Each such Company notice shall specify the
approximate number of Company equity securities to be registered and the
anticipated per share price range for such offering.

Section 2.2    Piggyback Expenses. The Registration Expenses of the holders of
Registrable Securities will be paid by the Company in all Piggyback
Registrations, whether or not any such registration or prospectus becomes
effective or final.

Section 2.3    Priority on Primary Registrations. If a Piggyback Registration is
or includes an underwritten registration on behalf of the Company and the
managing underwriter(s) advises the Company in writing (with a copy to each
party hereto requesting registration of Registrable Securities) that in its
reasonable opinion the number of Registrable Securities requested to be included
in such registration pursuant to Section 2.1 of this Agreement exceeds the
number which can be sold in such offering without adversely affecting the
marketability of such offering, the Company will include in such registration:
(a) first, the securities the Company proposes to sell and (b) second, the
Registrable Securities requested to be included in such registration, pro rata
among Holders of such Registrable Securities on the basis of the number of
shares owned by each such Holder and requested to be included in such
registration.

Section 2.4    Priority on Secondary Registrations. If a Piggyback Registration
is an underwritten secondary registration on behalf of any holder of Equity
(whether pursuant to the exercise of a right to Demand Registration in
accordance with Article 1 of this Agreement or otherwise), and the managing
underwriter(s) advises the Company in writing that in its reasonable opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
marketability of the offering, the Company will include in such registration the
Registrable Securities requested to be included in such registration, pro rata
among Holders of such Registrable Securities on the basis of the number of
shares owned by each such Holder and requested to be included in such
registration.

 

3



--------------------------------------------------------------------------------

Section 2.5    Other Registration Rights. The Company represents and warrants
that it is not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Company, other than this Agreement. Except as provided in this Agreement, the
Company shall not grant to any Person the right to request the Company to
register any equity securities of the Company, or any securities convertible or
exchangeable into or exercisable for such equity securities, in the nature of
those set forth herein that would have priority over the Registrable Securities
with respect to the inclusion of such securities in any such registration,
without the approval of the Holders holding a Majority of the Registrable
Securities.

ARTICLE 3

REGISTRATION GENERALLY.

Section 3.1    Registration Procedures. Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company will use its reasonable best efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof and pursuant thereto the Company will
as expeditiously as reasonably practicable:

(a)    prepare and (within forty-five (45) days after the end of the period
within which requests for inclusion in such registration may be given to the
Company) file with the SEC a Registration Statement with respect to such
Registrable Securities and thereafter use its reasonable best efforts to cause
such Registration Statement to become effective as soon as reasonably
practicable (provided that before filing a Registration Statement or prospectus
or any amendments or supplements thereto, the Company will furnish to one
counsel (whose fees and expenses shall be paid by the Company) selected by the
Holders holding a Majority of the Registrable Securities included in such
registration copies of all such documents proposed to be filed, which documents
will be subject to review by such counsel and any other counsel selected by any
other Holder; provided that any fees and expenses associated with such other
counsel shall be borne by such Person electing to appoint such other counsel);

(b)    prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary (i) to keep such Registration Statement effective (A) for a period of
not less than three hundred sixty-five (365) days (subject to extension pursuant
to Section 3.3(b) of this Agreement) or, if such Registration Statement relates
to an underwritten offering, such longer period as in the opinion of counsel for
the underwriters a prospectus is required by law to be delivered in connection
with sales of Registrable Securities by an underwriter or dealer, (B) for a
period of less than three hundred sixty-five (365) days, which period will
terminate only when all of the securities covered by such Registration Statement
have been disposed of in accordance with the intended methods of disposition by
the seller or sellers thereof set forth in such Registration Statement (but in
any event not before the expiration of any longer period required under the
Securities Act), or (C) continuously in the case of a Shelf Registration, ending
on the earlier of (w) the date on which all Registrable Securities have been
sold pursuant to the Shelf Registration or have otherwise ceased to be
Registrable Securities, (x) the (2nd) second anniversary of the

 

4



--------------------------------------------------------------------------------

effective date of such Shelf Registration and (y) such other date determined by
the Holders holding a Majority of the Registrable Securities included in such
Shelf Registration, and (ii) to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement until such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such Registration Statement;

(c)     furnish to each seller of Registrable Securities such number of copies,
without charge, of such Registration Statement, each amendment and supplement
thereto, including each preliminary prospectus, final prospectus, any other
prospectus (including any prospectus filed under Rule 424, Rule 430A or
Rule 430B under the Securities Act and any “issuer free writing prospectus” as
such term is defined under Rule 433 promulgated under the Securities Act), all
exhibits and other documents filed therewith and such other documents as such
seller may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such seller;

(d)    use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subsection, (ii) subject itself to taxation in respect of
doing business in any such jurisdiction or (iii) consent to general service of
process in any such jurisdiction);

(e)    promptly notify each seller of such Registrable Securities and their
counsel, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the discovery
of the occurrence of any event as a result of which, the prospectus included in
such Registration Statement contains an untrue statement of a material fact or
omits any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made, and, at the request of
any such seller, the Company will prepare and furnish to such seller a
reasonable number of copies of a supplement or amendment to such prospectus so
that, as thereafter delivered to the prospective purchasers of such Registrable
Securities, such prospectus will not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein not
misleading in the light of the circumstances under which they were made;

(f)    cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to be listed on the FINRA automated quotation system and, if
listed on the FINRA automated quotation system, use its commercially reasonable
efforts to secure designation of all such Registrable Securities covered by such
registration statement as a NASDAQ “national market system security” within the
meaning of Rule 11Aa2-1 of the Exchange Act or, failing that, to secure NASDAQ
authorization for such Registrable Securities and, without limiting the
generality of the foregoing, to arrange for at least two (2) market makers to
register as such with respect to such Registrable Securities with FINRA;

 

5



--------------------------------------------------------------------------------

(g)    provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after a date not later than the effective
date of such Registration Statement;

(h)    enter into such customary agreements (including underwriting agreements
in customary form, and including provisions with respect to indemnification and
contribution in customary form) and take all such other customary actions as the
Holders holding a Majority of the Registrable Securities included in such
registration, or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities (which
might include making members of management and executives of the Company
available to participate in reasonable “road show,” similar sales events and
other marketing activities and effecting a stock split or a combination of
shares);

(i)    make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
seller or underwriter, upon reasonable notice and during normal business hours,
reasonable due diligence materials relating to the business of the Company,
including all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors,
employees and independent accountants to supply all such information, in each
case as is reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement, and
cooperate and participate as reasonably requested by the Holders holding a
Majority of the Registrable Securities included in such registration in road
show presentations, in the preparation of the Registration Statement, each
amendment and supplement thereto, the prospectus included therein, and other
activities as the Holders holding a Majority of the Registrable Securities
included in such registration may reasonably request in order to facilitate the
disposition of the Registrable Securities; provided, that, unless the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in the Registration Statement or the release of such information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
the Company shall not be required to provide any information under this
Section 3.1(i) if (i) the Company believes, after consultation with counsel for
the Company, that to do so would cause the Company to forfeit an attorney-client
privilege that was applicable to such information or (ii) if either (A) the
Company has requested and been granted from the Commission confidential
treatment of such information contained in any filing with the Commission or
documents provided supplementally or otherwise or (B) the Company reasonably
determines in good faith that such due diligence materials are confidential and
so notifies the seller or underwriter in writing, unless prior to furnishing any
such information with respect to clause (ii) such Holder of Registrable
Securities requesting such information agrees to enter into a confidentiality
agreement in customary form and subject to customary exceptions; and provided,
further, that each holder of Registrable Securities agrees that it shall, upon
learning that disclosure of such information is sought

 

6



--------------------------------------------------------------------------------

in a court of competent jurisdiction, give notice to the Company and allow the
Company, at its expense, to undertake appropriate action and to prevent
disclosure of the information deemed confidential;

(j)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, but not later than eighteen (18) months after
the effective date of the registration statement, an earnings statement covering
the period of at least twelve (12) months beginning with the first (1st) day of
the Company’s first (1st) full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(k)    in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in such Registration Statement for sale in any
jurisdiction, the Company will use its reasonable best efforts promptly to
obtain the withdrawal of such order;

(l)    obtain one (1) or more comfort letters, dated the effective date of such
Registration Statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting
agreement), signed by the Company’s independent public accountants in the
then-current customary form and covering such matters of the type customarily
covered from time to time by comfort letters as the Holders holding a Majority
of the Registrable Securities being sold reasonably request;

(m)    provide a legal opinion of the Company’s outside counsel, dated the
effective date of such Registration Statement (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), with respect to the Registration Statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in the
then-current customary form and covering such matters of the type customarily
covered from time to time by legal opinions of such nature, as the Holders
holding a Majority of the Registrable Securities being sold shall reasonably
request;

(n)    cooperate with the sellers of Registrable Securities covered by the
Registration Statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the Registration
Statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or such holders may
request;

(o)    notify counsel for the sellers of Registrable Securities included in such
Registration Statement and the managing underwriter or agent, immediately, and
confirm the notice in writing (i) when the Registration Statement, or any
post-effective

 

7



--------------------------------------------------------------------------------

amendment to the registration statement, shall have become effective, or any
supplement to the prospectus or any amendment prospectus shall have been filed,
(ii) of the receipt of any comments from the SEC, (iii) of any request of the
SEC to amend the Registration Statement or amend or supplement the prospectus or
for additional information, and (iv) of the issuance by the SEC of any stop
order suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus, or of the
suspension of the qualification of the Registration Statement for offering or
sale in any jurisdiction, or of the institution or threatening of any
proceedings for any of such purposes;

(p)    use its reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus;

(q)    if requested by the managing underwriter or agent or any holder of
Registrable Securities covered by the Registration Statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such holder reasonably
requests to be included therein, including with respect to the number of
Registrable Securities being sold by such holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering, and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment; and

(r)    cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA.

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
relating to the sale or registration of such securities regarding such seller
and the distribution of such securities as the Company may from time to time
reasonably request in writing.

Section 3.2    Registration Expenses.

(a)    All expenses incident to the Company’s performance of or compliance with
this Agreement, including all registration, qualification and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, and fees and disbursements of counsel for the
Company and all independent certified public accountants, underwriters
(excluding discounts and commissions attributable to the Registrable Securities
being sold by the holders thereof) and other Persons retained by the Company
(all such expenses being herein called “Registration Expenses”), will be paid by
the Company in respect of each Demand Registration and Piggyback Registration,
whether or not it has become effective, including that the Company will pay its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the

 

8



--------------------------------------------------------------------------------

expense of any annual audit or quarterly review, the expense of any liability
insurance and the expenses and fees for listing the securities to be registered
on each securities exchange on which similar securities issued by the Company
are then listed or on the FINRA automated quotation system. Notwithstanding the
foregoing, each Person that sells securities pursuant to a Demand Registration
or Piggyback Registration hereunder shall bear and pay all underwriting
discounts and commissions applicable to the securities sold for such Person’s
account, and such amounts shall not be considered Registration Expenses.

(b)    In connection with each Demand Registration and Piggyback Registration,
whether or not it has become effective, the Company will pay, and reimburse the
holders of Registrable Securities covered by such registration for the payment
of, the reasonable fees and disbursements of one counsel selected by the Holders
holding a Majority of the Registrable Securities included in such registration,
and such expenses shall be considered Registration Expenses hereunder.

Section 3.3    Participation in Underwritten Offerings.

(a)    No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved pursuant to this
Agreement by the Person or Persons entitled hereunder to approve such
arrangements (including pursuant to the terms of any over-allotment or “green
shoe” option requested by the managing underwriter(s); provided that no holder
of Registrable Securities will be required to sell more than the number of
Registrable Securities that such holder has requested the Company to include in
any registration) and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

(b)    Each Person that is participating in any registration hereunder agrees
that, upon receipt of any notice from the Company of the occurrence of any event
of the kind described in Section 3.1(e) of this Agreement, such Person will
forthwith discontinue the disposition of its Registrable Securities pursuant to
the Registration Statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 3.1(e). In the
event the Company shall give any such notice, the applicable time period
mentioned in Section 3.1(b) of this Agreement during which a Registration
Statement is to remain effective shall be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
this paragraph to and including the date when each seller of a Registrable
Security covered by such Registration Statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 3.1(e) of this
Agreement.

Section 3.4    Information Requirement. With a view to making available to the
Holders of Registrable Securities the benefits of Rule 144A promulgated under
the Securities Act and other rules and regulations of the Commission that may at
any time permit a Holder of Registrable Securities to sell securities of the
Company without registration, until such time as when no Registrable Securities
remain outstanding, the Company covenants that it will (i) if it is

 

9



--------------------------------------------------------------------------------

subject to the reporting requirement of Section 13 or 15(d) of the Exchange Act,
file in a timely manner all reports and other documents required, if any, to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted thereunder or (ii) if it is not subject to the reporting
requirement of Section 13 or 15(d) of the Exchange Act, make available, upon
written request by any Holder of Registrable Securities, information necessary
to comply with Rule 144A(d)(4), if available with respect to resales of the
Registrable Securities under the Securities Act, at all times, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemption provided by Rule 144A promulgated under the Securities Act (if
available with respect to resales of the Registrable Securities), as such rules
may be amended from time to time. Upon the reasonable request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such information requirements, and,
if not, the specific reasons for non-compliance.

Section 3.5    Shelf Take-Downs. At any time that a Shelf Registration is
effective, if any holder or group of holders of Registrable Securities delivers
a notice to the Company and the Board (a “Take-Down Notice”) stating that it
intends to effect an offering of all or part of its Registrable Securities
included by it on the Shelf Registration, whether such offering is underwritten
or non-underwritten (a “Shelf Offering”) and stating the number of the
Registrable Securities to be included in the Shelf Offering, then, provided that
the Board approves the Shelf Offering and the number of the Registrable
Securities to be included in such Shelf Offering, the Company shall amend or
supplement the Shelf Registration as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to the Shelf Offering (taking
into account the inclusion of Registrable Securities by any other holders
pursuant to this Section 3.5 of this Agreement). In connection with any Shelf
Offering:

(a)    such proposing holder(s) shall also deliver the Take-Down Notice to the
Company, which shall in turn deliver such notice to all other holders included
on such Shelf Registration and permit each holder to include its Registrable
Securities included on the Shelf Registration in the Shelf Offering if such
holder notifies the proposing holders and the Company within five (5) Business
Days after delivery of the Take-Down Notice to such holder, and

(b)    in the event that the managing underwriter(s), if any, advises the
Company in writing that in its opinion the number of Registrable Securities to
be included in such Shelf Offering exceeds the number of Registrable Securities
which can be sold therein without adversely affecting the marketability of the
offering, such underwriter(s), if any, may limit the number of shares which
would otherwise be included in such take-down offering and, in such case, the
Company shall include in such registration, prior to the inclusion of any
securities that are not Registrable Securities, the number of Registrable
Securities requested to be included in such offering that, in the opinion of
such underwriter(s), can be sold without adversely affecting the marketability
of the offering, pro rata among the respective holders thereof on the basis of
the number of Registrable Securities owned by each such holder, and only then
securities that are not Registrable Securities if the managing underwriter(s)
has advised that such securities may be included.

 

10



--------------------------------------------------------------------------------

Section 3.6    Black-Out. Notwithstanding anything herein to the contrary,
following an IPO, if in the good faith judgment of the Chief Executive Officer
or Chief Financial Officer of the Company it would be detrimental to the Company
and its stockholders not to defer the filing, or suspend the use by the Holders,
of a Registration Statement by reason of: (A) a material pending financing,
acquisition, disposition, corporate reorganization, merger, public offering of
securities, or other material transaction involving or being contemplated by the
Company, or other similarly material events then concerning the Company; (B) the
Company being in possession of material non-public information not otherwise
then required by law to be publicly disclosed that it deems advisable not to
disclose in such Registration Statement; or (C) a requirement to include pro
forma or other information, which requirement the Company is reasonably unable
to comply with at such time, or to undertake initial or continuing disclosure
obligations not in the best interests of the Company’s stockholders, the Company
shall have the right to defer the filing, or suspend the use by the Holders, of
such Registration Statement for a period of not more than sixty (60) days (each,
a “Suspension Period”); provided, however, that the Company may not utilize this
right for more than one-hundred twenty (120) days in any 365-day period;
provided, further, that the Company shall at all times in good faith use its
commercially reasonable efforts to cause any Suspension Period to be terminated
as soon as possible, including, if necessary, by causing a Registration
Statement required by this Agreement to be filed or restored as soon as possible
thereafter; and provided, further, that such right pursuant to this Section 3.6
shall be exercisable by the Company only if the Company is concurrently
exercising all similar black-out rights against holders of similar securities
that have registration rights, if any, to the extent permitted by the terms of
such registration rights.

Section 3.7    Transfer of Registration Rights. The rights and obligations of
each party hereto may not be transferred in whole or in part without the prior
written consent of the Company; provided, however, that any Holder may freely
assign its rights hereunder on a pro rata basis in connection with any sale,
transfer, assignment, or other conveyance (any of the foregoing, a “Transfer”)
of Registrable Securities to any Affiliate; provided that all of the following
additional conditions are satisfied: (a) such Transfer is effected in accordance
with applicable securities laws; (b) such transferee or assignee agrees in
writing to become subject to the terms of this Agreement; and (c) the Company is
given written notice by such Holder of such Transfer, stating the name and
address of the transferee or assignee and identifying the Registrable Securities
with respect to which such rights are being transferred or assigned and
providing the amount of any other capital stock of the Company beneficially
owned by such transferee or assignee; and provided further, that (i) any rights
assigned hereunder shall apply only in respect of the Registrable Securities
that are Transferred and not in respect of any other securities that the
transferee or assignee may hold and (ii) any Registrable Securities that are
Transferred may cease to constitute Registrable Securities following such
Transfer in accordance with the terms of this Agreement.

Section 3.8    Further Assurances. Each of the parties hereto shall execute all
such further instruments and documents and take all such further action as any
other party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE 4

LOCK-UP.

Section 4.1    IPO Lock-Up. In connection with a Qualified IPO, each Holder
hereby agrees, at the request of the Company or the managing underwriter(s)
thereof, to be bound by and/or to execute and deliver, a lock-up agreement with
the underwriter(s) of the Qualified IPO restricting for a reasonable and
customary period determined by the applicable underwriter(s) such Holder’s right
to (a) transfer, directly or indirectly, any Equity or any securities
convertible into or exercisable or exchangeable for such Equity or (b) enter
into any swap or other arrangement that transfers to another any of the economic
consequences of ownership of Equity; provided, that (i) no Holder shall be
required by this Section 4.1 to be bound by a lock-up agreement covering a
period of greater than ninety (90) days following the effectiveness of the
related Registration Statement and (ii) the lock-up agreements executed by the
Holders shall be materially similar in form and substance, except as expressly
stated otherwise in this Section 4.1.

Section 4.2    Other Offering Lock-Up. In connection with any underwritten
Public Offering other than a Qualified IPO, each Holder participating in such
public offering hereby agrees, at the request of the Company or the managing
underwriters thereof, to be bound by and/or to execute and deliver, a lock-up
agreement with the underwriter(s) of such Public Offering restricting for a
reasonable and customary period determined by the applicable underwriter(s) such
Holder’s right to (a) transfer, directly or indirectly, any Equity or any
securities convertible into or exercisable or exchangeable for such Equity or
(b) enter into any swap or other arrangement that transfers to another any of
the economic consequences of ownership of Equity, in each case, unless the
initiating party is the Company, to the extent that such restrictions are also
agreed to by the Person initiating such underwritten registration in accordance
with this Agreement; provided that (i) no Holder shall be required by this
Section 4.2 to be bound by a lock-up agreement covering a period of greater than
sixty (60) days following the effectiveness of the related registration
statement and (ii) the lock-up agreements executed by the Holder shall be
materially similar in form and substance.

Section 4.3    Extension of Lock-Up. If (a) during the last 17 days of the
applicable restricted period set forth in Section 4.1 or 4.2 of this Agreement
the Company issues an earnings release or material news or a material event
relating to the Company occurs or (b) prior to the expiration of the applicable
restricted period the Company announces that it will release earnings results
during the 16-day period beginning on the last day of such restricted period,
unless otherwise waived by the applicable managing underwriter(s) in their sole
discretion, then upon notice from the Company the foregoing restrictions on
transfer shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.

ARTICLE 5

INDEMNIFICATION.

Section 5.1    Indemnification by the Company. The Company agrees to indemnify
and hold harmless, to the fullest extent permitted by law, each holder of
Registrable Securities that sells securities in any Public Offering covered by
this Agreement and, as applicable, its officers, directors, trustees, employees,
stockholders, holders of beneficial interests, members,

 

12



--------------------------------------------------------------------------------

and general and limited partners (collectively, such holder’s “Indemnitees”) and
each Person who controls such holder (within the meaning of Section 15 of the
Securities Act) against any and all expenses, losses, claims, damages,
liabilities, joint or several, or actions, proceedings or settlements in respect
thereof to which such holder or any such Indemnitee may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (a) any untrue or alleged untrue
statement of material fact contained in any Registration Statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto,
together with any documents incorporated therein by reference, (b) any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (c) any violation or
alleged violation by the Company of the Securities Act, any state securities
laws or any rule or regulation thereunder applicable to the Company and relating
to action or inaction required of the Company in connection with any offering
covered by such registration, qualification or compliance, and the Company will
reimburse such holder and each of its Indemnitees for any legal or any other
expenses, including any amounts paid in any settlement effected with the consent
of the Company, which consent will not be unreasonably withheld or delayed,
incurred by them in connection with investigating or defending any such loss,
claim, liability, action or proceeding; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such Registration Statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, or
in any application, in reliance upon, and in conformity with, written
information prepared and furnished to the Company by such holder expressly for
use therein. In connection with an underwritten offering, the Company will
indemnify the underwriters thereof, their officers and directors and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any holder of
Registrable Securities or any other indemnified party and shall survive the
transfer of any Registrable Securities.

Section 5.2    Indemnification by Holders of Registrable Securities. In
connection with any Registration Statement in which a holder of Registrable
Securities is participating, each such holder will furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or prospectus and, to the
extent permitted by law, will indemnify and hold harmless the Company and its
Indemnitees against any losses, claims, damages, liabilities, joint or several,
to which the Company or any such Indemnitee may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (a) any untrue or alleged untrue
statement of material fact contained in the Registration Statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or in
any application, together with any documents incorporated therein by reference
or (b) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that such untrue statement (or alleged untrue statement) or omission
(or alleged omission) is made in such Registration Statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, or
in any

 

13



--------------------------------------------------------------------------------

application, in reliance upon and in conformity with written information
prepared and furnished to the Company by such holder expressly for use therein,
and such holder will reimburse the Company and each such Indemnitee for any
reasonable legal or any other reasonable expenses, including any amounts paid in
any settlement effected with the consent of such holder, incurred by them in
connection with investigating or defending any such loss, claim, liability,
action or proceeding; provided, however, that the obligation to indemnify will
be individual (and not joint and several) to each holder and will be limited to
the net amount of proceeds received by such holder from the sale of Registrable
Securities pursuant to such registration statement, less any other amounts paid
by such holder in respect of such untrue statement, alleged untrue statement,
omission or alleged omission. For the avoidance of doubt, a holder shall only be
required to provide the foregoing indemnification in connection with information
provided in such holder’s capacity as a holder of equity securities of the
Company.

Section 5.3    Procedure. Any Person entitled to indemnification hereunder will
(a) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided, however, that the failure
of any indemnified party to give such notice shall not relieve the indemnifying
party of its obligations hereunder, except to the extent that the indemnifying
party is actually prejudiced by such failure to give such notice), and
(b) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party will not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent will not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.

Section 5.4    Entry of Judgment; Settlement. The indemnifying party shall not,
except with the approval of each indemnified party, consent to entry of any
judgment or enter into any settlement which (x) includes any admission of
liability, wrongdoing or misconduct on behalf of any such indemnified party or
any of its Affiliates or (y) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to each indemnified party and their
respective Affiliates of a release from all liability in respect to such claim
or litigation without any payment or consideration provided by such indemnified
party or any of its Affiliates.

Section 5.5    Contribution. If the indemnification provided for in this
Section 5 is, other than expressly pursuant to its terms, unavailable to or is
insufficient to hold harmless an indemnified party under the provisions above in
respect of any losses, claims, damages or liabilities referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities
(a) in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and the sellers of Registrable
Securities and any other sellers participating in the registration statement, on
the other hand, from the sale of Registrable Securities pursuant to the

 

14



--------------------------------------------------------------------------------

registered offering of securities as to which indemnity is sought or (b) if the
allocation provided by clause (a) above is not permitted by applicable law, in
such proportion as is appropriate to reflect the relative benefits referred to
in clause (a) above but also the relative fault of the Company, on the one hand,
and of the sellers of Registrable Securities and any other sellers participating
in the registration statement, on the other hand, in connection with the
statement or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company, on the one hand, and the sellers of
Registrable Securities and any other sellers participating in the registration
statement, on the other hand, shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) to the
Company relative to the total net proceeds from the offering (before deducting
expenses) to the sellers of Registrable Securities and any other sellers
participating in the registration statement. The relative fault of the Company,
on the one hand, and of the sellers of Registrable Securities and any other
sellers participating in the registration statement, on the other hand, shall be
determined by reference to, among other things, whether the untrue or alleged
omission to state a material fact relates to information supplied by the Company
or by the sellers of Registrable Securities or other sellers participating in
the registration statement and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

The Company and the sellers of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the sellers of Registrable Securities were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages and liabilities referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 5, no seller of
Registrable Securities shall be required to contribute any amount in excess of
the net proceeds received by such seller from the sale of Registrable Securities
covered by the Registration Statement filed pursuant hereto, less any other
amounts paid by such holder in respect of such untrue statement, alleged untrue
statement, omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

Section 5.6    Other Rights. The indemnification and contribution by any party
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution which any indemnified party may have elsewhere
in the Agreement or the Company’s Charter Documents or pursuant to law or
contract and will remain in full force and effect regardless of any
investigation made or omitted by or on behalf of the indemnified party or any
officer, director or controlling Person of such indemnified party and will
survive the transfer of securities.

 

15



--------------------------------------------------------------------------------

ARTICLE 6

DEFINITIONS.

Capitalized terms used and not otherwise defined herein that are defined in the
Plan have the meanings given such terms in the Plan. As used in this Agreement,
the following terms have the meanings specified below:

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly (including through one or more intermediaries), of the power or
authority to direct or cause the direction of management, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Bankruptcy Court” has the meaning set forth in the recitals.

“Board” means the board of directors of the Company.

“Commission” means the Securities and Exchange Commission.

“Company” has the meaning set forth in the preamble.

“Demand Group” shall have the meaning given to such term in Section 1.1 hereof.

“Demand Notice” shall have the meaning given to such term in Section 1.1 hereof.

“Demand Registration” shall have the meaning given to such term in Section 1.1
hereof.

“Demanding Holder” shall have the meaning given to such term in Section 1.1
hereof.

“Equity” shall mean all New Common Stock, New Warrants and, without duplication,
Warrant Shares.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc. or any
successor organization thereof.

“GAAP” means the generally accepted accounting principles as in effect from time
to time in the U.S.

“Holder” means each signatory to the Agreement other than the Company. A Holder
ceases to be a Holder at the time it no longer owns any Registrable Securities.

“Indemnitees” shall have the meaning given to such term in Section 5.1 hereof.

 

16



--------------------------------------------------------------------------------

“IPO” means the first public offering of equity securities of the Company
following the date hereof pursuant to an effective Registration Statement under
the Securities Act (other than on Forms S-4, S-8 or successors to such forms),
covering the offer and sale of capital stock of the Company.

“Majority” means greater than fifty percent (50%).

“NASDAQ” shall mean The NASDAQ, Inc., or any successor organization thereof.

“New Common Stock” means the shares of common stock, par value $0.01 per share,
of the Company issued pursuant to the Plan.

“New Warrants” means the warrants, each initially exercisable for one (1) share
of New Common Stock (subject to adjustment), issued by the Company pursuant to
the Plan to the Holders who hold Class 4 and Class 5 claims (as defined in the
Plan) who do not qualify as a U.S. citizen.

“Other Securities” means the Equity that the Company is registering in
accordance with the terms hereof.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Piggyback Registration” shall have the meaning given to such term in
Section 2.1 hereof.

“Plan” has the meaning set forth in the recitals.

“Public Offering” shall mean a public offering and sale of Equity for cash
pursuant to an effective Registration Statement.

“Qualified IPO” means a bona fide, marketed underwritten IPO of New Common
Shares after which closing such New Common Shares are quoted on the NASDAQ
National Market or listed or quoted on the New York Stock Exchange or other
national securities exchange acceptable to the Board and meeting one of the
following two criteria: (i) the aggregate cash proceeds (net of underwriting
discounts, commissions and offering expenses) of such offering to the Company
exceed seventy five million dollars ($75 million), or (ii) at least twenty
percent (20%) of the New Common Shares (for purposes of such calculation
treating the securities issued in the IPO as New Common Shares) shall have been
issued or sold to the public in connection with such IPO.

“Registrable Securities” are (a) all shares of New Common Stock, and all shares
issued or issuable upon the exercise of any New Warrants (the “Warrant Shares”),
which shares of New Common Stock and New Warrants are acquired by any Holder
pursuant to the Plan (including pursuant to the Equity Commitment Agreement),
and any additional shares of New Common Stock or Warrant Shares acquired by any
such Holder (including through the acquisition of New Warrants) in open market
or other purchases after the Effective Date, or any additional Shares of

 

17



--------------------------------------------------------------------------------

New Common Stock acquired by any such Holder through the exercise of New
Warrants after the Effective Date, and (b) any additional shares of New Common
Stock or Warrant Shares paid, issued or distributed in respect of any such
shares or warrants by way of a stock dividend, stock split or distribution, or
in connection with a combination of shares, and any security into which such New
Common Stock or Warrant Shares will have been converted or exchanged in
connection with a recapitalization, reorganization, reclassification, merger,
consolidation, exchange, distribution or otherwise; provided, however, that as
to any Registrable Securities, such securities shall cease to constitute
Registrable Securities upon the earliest to occur of: (w) the date on which such
securities are disposed of pursuant to an effective registration statement;
(x) the date on which such securities are disposed of pursuant to Rule 144 (or
any similar provision then in effect) promulgated under the Securities Act;
(y) the date on which such Registrable Securities cease to be outstanding; and
(z) the date on which such securities may be sold by the holder thereof in a
single sale that, in the opinion of counsel satisfactory to such Holder,
pursuant to Rule 144 under the Securities Act without any limitation as to
volume or manner of sale restrictions. For the avoidance of doubt, any provision
herein requiring the calculation of the number of Registrable Securities shall
be deemed to refer to the number of Warrant Shares constituting Registrable
Securities, including Warrant Shares issued or issuable upon the exercise of New
Warrants, without regard to any limitation on the exercise of the New Warrants.

“Registration Expenses” shall have the meaning given to such term in
Section 3.2(a) hereof.

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities, including the prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shelf Offering” shall have the meaning given to such term in Section 3.5
hereof.

“Shelf Registration” shall mean a Short-Form Registration filed with the SEC in
accordance with and pursuant to Rule 415 under the Securities Act (or any
successor rule then in effect).

“Short Form Registration” means a registration of all or part of the Registrable
Securities on Form S-3 or any similar or successor short-form registration.

“Subsidiary” means any Person the majority of the equity of which, directly, or
indirectly through one or more other Persons, (a) the Company has the right to
acquire or (b) is owned or controlled by the Company. As used in this
definition, “control,” including, its correlative meanings, “controlled by” and
“under common control with,” means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of equity, by contract or otherwise). For the avoidance of doubt,
Subsidiary shall include any Person that is included in the Company’s
consolidated group for purposes of preparing the Company’s consolidated
financial statements in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

“Suspension Period” shall have the meaning given to such term in Section 3.6
hereof.

“Transfer” shall have the meaning given to such term in Section 3.8 hereof.

“Take-Down Notice” shall have the meaning given to such term in Section 3.5
hereof.

ARTICLE 7

MISCELLANEOUS.

Section 7.1    Remedies. Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement.

Section 7.2    Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in each Registration Statement.

Section 7.3    Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of a Suspension Period, such Holder will forthwith discontinue
disposition of such Registrable Securities under a Registration Statement until
it is advised in writing by the Company that the use of the applicable
prospectus (as it may have been supplemented or amended) may be resumed. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

Section 7.4    Preservation of Rights. The Company shall not grant any
registration rights to third parties which are more favorable than or
inconsistent with the rights granted hereunder unless any such more favorable
rights are concurrently added to the rights granted hereunder.

Section 7.5    No Inconsistent Agreements; Foreign Registration. The Company
will not hereafter enter into any agreement with respect to any Equity that is
inconsistent with or violates the rights granted to the holders of Registrable
Securities in this Agreement; provided that the granting of customary
registration rights to an investor in connection with the sale of any Equity of
the Company approved by the Majority of the Holders (or after the IPO, Holders
holding the Majority of the Registrable Securities) shall be deemed not to be
inconsistent with or violate the rights granted to the holders of Registrable
Securities in this Agreement. In the event the Board and the Holders, as
required under this Agreement, approve a public offering or a sale

 

19



--------------------------------------------------------------------------------

of any Equity (or other securities representing, or exercisable for or
convertible into, Equity) pursuant to the securities laws of a country other
than the United States, the Board shall have the power to amend this Agreement
in such manner as it shall deem reasonably necessary to ensure that the
provisions of this Agreement will apply in as close to the same manner as
possible under such foreign securities laws, and to otherwise preserve and give
effect to the rights of the parties hereto.

Section 7.6    Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding at least a Majority of the then outstanding
Registrable Securities; provided, however, that any party may give a waiver as
to itself; provided further, however that no amendment, modification,
supplement, or waiver that disproportionately and adversely affects, alters, or
changes the interests of any Holder shall be effective against such Holder
without the prior written consent of such Holder; provided further, however that
the definition of “Holders” in Article 6 may not be amended, modified or
supplemented, or waived unless in writing and signed by all the signatories to
this Agreement; and provided further that the waiver of any provision with
respect to any Registration Statement or offering may be given by Holders
holding at least a Majority of the then outstanding Registrable Securities
entitled to participate in such offering or, if such offering shall have been
commenced, having elected to participate in such offering. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders holding a Majority of the Registrable Securities to which such waiver
or consent relates; provided, however, that the provisions of this sentence may
not be amended, modified, or supplemented except in accordance with the
provisions of the immediately preceding sentence. No waiver of any terms or
conditions of this Agreement shall operate as a waiver of any other breach of
such terms and conditions or any other term or condition, nor shall any failure
to enforce any provision hereof operate as a waiver of such provision or of any
other provision hereof. No written waiver hereunder, unless it by its own terms
explicitly provides to the contrary, shall be construed to effect a continuing
waiver of the provisions being waived and no such waiver in any instance shall
constitute a waiver in any other instance or for any other purpose or impair the
right of the party against whom such waiver is claimed in all other instances or
for all other purposes to require full compliance with such provision. The
failure of any party to enforce any provision of this Agreement shall not be
construed as a waiver of such provision and shall not affect the right of such
party thereafter to enforce each provision of this Agreement in accordance with
its terms.

Section 7.7    Adjustments Affecting Registrable Securities. The Company will
not take any action, or permit any change to occur, with respect to its
securities that would materially and adversely affect the ability of the holders
of Registrable Securities to include such Registrable Securities in a
registration undertaken pursuant to this Agreement. If the holders of
Registrable Securities create a new holding company, the result of which is that
the holders of the Equity immediately before such event become the holders of
the equity of such new holding company, including as a result of a distribution
of the equity securities of a Subsidiary of the Company to such holders, then in
each instance the provisions of this Agreement will, in addition to applying to
the Company, also apply to such new holding company in the same manner as if
such new holding company, as applicable, were substituted for the Company
throughout this Agreement.

 

20



--------------------------------------------------------------------------------

Section 7.8    Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and shall be sent by certified or regular
mail, by private national courier service (return receipt requested, postage
prepaid), by personal delivery, by electronic mail or by facsimile transmission.
Such notice or communication shall be deemed given (i) if mailed, two days after
the date of mailing, (ii) if sent by national courier service, one Business Day
after being sent, (iii) if delivered personally, when so delivered, (iv) if sent
by electronic mail, on the Business Day such electronic mail is transmitted, or
(v) if sent by facsimile transmission, on the Business Day such facsimile is
transmitted, in each case as follows:

(A)    If to the Company:

PHI Group, Inc.

Attn: Trudy P. McConnaughhay, Chief Financial Officer

2001 SE Evangeline Thruway

Lafayette, LA, 70508

E-mail:

Facsimile:

With a copy (which shall not constitute notice) to:

Jones Walker LLP

Attn: Kenneth J. Najder

201 St. Charles Avenue, Suite 5100

New Orleans, Louisiana 70170

E-mail:

Facsimile:

(B)    If to the Holders (or to any of them), at their addresses as they appear
in the records of the Company or the records of the transfer agent or registrar,
if any, for the New Common Stock.

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

Section 7.9    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including any trustee in bankruptcy). In
addition, and whether or not any express assignment shall have been made, the
provisions of this Agreement which are for the benefit of the Holders of
Registrable Securities (or any portion thereof) as such shall be for the benefit
of and enforceable by any subsequent holder of any Registrable Securities (or of
such portion thereof); provided, that such subsequent holder of Registrable
Securities shall be required to

 

21



--------------------------------------------------------------------------------

execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Company agreeing to be bound by its terms. No assignment or
delegation of this Agreement by the Company, or any of the Company’s rights,
interests or obligations hereunder, shall be effective against any Holder
without the prior written consent of such Holder.

Section 7.10    Execution and Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same Agreement.

Section 7.11    Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) to the extent such rules or
provisions would cause the application of the laws of any jurisdiction other
than the State of New York. Each of the parties to this Agreement consents and
agrees that any action to enforce this Agreement or any dispute, whether such
dispute arises in law or equity, arising out of or relating to this Agreement
shall be brought exclusively in the United States District Court for the
Southern District of New York or any New York State Court sitting in New York
City. The parties hereto consent and agree to submit to the exclusive
jurisdiction of such courts. Each of the parties to this Agreement waives and
agrees not to assert in any such dispute, to the fullest extent permitted by
applicable law, any claim that (i) such party and such party’s property is
immune from any legal process issued by such courts or (ii) any litigation or
other proceeding commenced in such courts is brought in an inconvenient forum.
The parties hereby agree that mailing of process or other papers in connection
with any such action or proceeding to an address provided in writing by the
recipient of such mailing, or in such other manner as may be permitted by law,
shall be valid and sufficient service thereof and hereby waive any objections to
service in the manner herein provided.

Section 7.12    Waiver of Jury Trial. Each of the parties to this Agreement
hereby agrees to waive its respective rights to a jury trial of any claim or
cause of action based upon or arising out of this Agreement. The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this Agreement,
including contract claims, tort claims and all other common law and statutory
claims. Each party hereto acknowledges that this waiver is a material inducement
to enter into this Agreement, that each has already relied on this waiver in
entering into this Agreement, and that each will continue to rely on this waiver
in their related future dealings. Each party hereto further warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 7.12 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

 

22



--------------------------------------------------------------------------------

Section 7.13    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 7.14    Descriptive Headings; Interpretation; No Strict Construction.
The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time. All references to agencies, self-regulatory organizations
or governmental entities in this Agreement shall be deemed to be references to
the comparable successors thereto from time to time.

Section 7.15    Entire Agreement. This Agreement and any certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties in respect of
the subject matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

Section 7.16    Legends. Certificates evidencing the Registrable Securities
shall not contain any restrictive legend (i) following any sale of such
securities under an effective registration statement, (ii) following any sale of
such securities pursuant to Rule 144, (iii) if such securities have been held
for one year, are eligible for sale under Rule 144 without volume or
manner-of-sale restrictions and the Company is in compliance with the current
public information required under Rule 144 or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent if required by the transfer agent to effect the removal of the
legend hereunder. The Company agrees that at such time as such legend is no
longer required under this Section 7.16, it will, no later than the earlier of
(i) three (3) Business Days and (ii) the number of Business Days comprising the
Standard Settlement Period (as defined below) following the delivery by a Holder
to the transfer agent of any Registrable Securities containing a restrictive

 

23



--------------------------------------------------------------------------------

legend (such date, the “Legend Removal Date”), deliver or cause to be delivered
to such Holder or a designee thereof a certificate representing such securities
that is free from all restrictive and other legends. Certificates for
Registrable Securities subject to legend removal hereunder shall be transmitted
by the transfer agent to the Holder or its designee by crediting the account of
the Holder’s (or such designee’s) prime broker with the Depository Trust Company
System (“DTC”) through its DRS Profile system as directed by such Holder. As
used herein, “Standard Settlement Period” means the standard settlement period,
expressed in a number of Business Days, on the Company’s primary Trading Market
with respect to the New Common Stock as in effect at the relevant time of
determination.

Section 7.17    Termination. The obligations of the Company and of any Holder,
other than those obligations contained in Section 5 and this Section 7, shall
terminate (i) with respect to the Company and such Holder as soon as such Holder
no longer beneficially owns any Registrable Securities and (ii) with respect to
the Company and all Holders on the tenth (10th) anniversary of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PHI Group, Inc. By:  

/s/ Trudy P. McConnaughhay

  Name:   Trudy P. McConnaughhay   Title:   Chief Financial Officer & Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE ADDRESSES FOR HOLDERS

[PERSONALLY IDENTIFIABLE INFORMATION INTENTIONALLY OMITTED]

 

[Schedule I to Registration Rights Agreement]